PURCHASE ORDER

 

This PURCHASE ORDER and the GENERAL TERMS AND CONDITIONS (collectively, the
Agreement") is made and entered into as of this 4th day of Feb, 2013 ("Effective
Date”), by and between: HARMONIC ENEGY, INC. having its offices at 3rd Floor-
207 Regent Street, London, United Kingdom, W1B 3HH Canada ("Seller"); and (2)
CARBON BLACK SALES, having its offices at 1200- 201 Main St., Fort Worth, TX
76102 ("Buyer"). Seller and Buyer are individually referred to as a "Party" and
collectively referred to as, the "Parties".

 

Buyer desires to purchase a product to be produced by Seller at the Resource
Recovery Facility owned and operated by Seller ("Facility") at any location
where the company does business and operates. Specific locations will be
confirmed by the Seller ("Site"), and Seller desires to sell and supply such
goods to Buyer on the terms and conditions set forth in this Agreement.
Capitalized terms have the definitions set forth in Section 1 of the General
Terms and Conditions attachment hereto.

 

a. PRODUCT: A refined carbon black from lyres that has comparable properties to
a virgin carbon black ("Product").

 

b. QUALITY: The Product shall meet or exceed the quality specifications set
forth in the specification dated 27th or January 2012 (Appendix A). For the
purpose of establishing commercially acceptable tolerances to the properties
listed in the specification the Buyer and Seller shall accept the same
commercial tolerances applied to a comparable class of virgin carbon black sold
globally.

 

c. QUANTITY: During the Term of this Agreement. Seller shall supply and sell,
and Buyer shall take or pay for no less than thirty thousand Tonnes (30,000) of
Product pursuant to the terms of the Agreement ("Guaranteed Minimum Annual Take
Quantity"). Nothing herein shall preclude Seller from Delivering quantities of
Product in excess of the Guaranteed Minimum Annual Take Quantity In effect at
the time and Buyer agrees to pay the Price for such quantities tendered. The
Buyer is not obliged to purchase more than s1xty thousand (60,000) Tonnes of
Product in any twelve month period.

 

d. PRICE: During the Term of this Agreement. the price per Tonne or Product
delivered from Seller to Buyer shall be at 60% below the established Sid
Richardson Carbon Ltd price list for N660 carbon black featured (Appendix A).
All payments shall be in United States Dollars ("Price") is exclusive of any
applicable excise duty, taxes and/or VAT at the prevalent rates.

 

e. PAYMENT: The Buyer shall pay the Seller's Invoice on presentation net thirty
(30) days month end.

 

f. TERMS OF DELIVERY: Product is supplied by the Seller and received by the
Buyer only on an Ex-Work basis (EXW), from the Seller's Site.

 

g. TERM OF AGREEMENT: The term of this Agreement shall be ten (10) years from
the date of initial Delivery of Product by Seller.

 

h. RISK & TITLE: Except In the case of improper rejection (See Section 11.
General Terms and Conditions), both title and risk of loss to Product shall pass
from Seller to Buyer upon loading into the Buyer's transportation vehicle.

 

i. EXCLUSIVITY: The Seller covenants and agrees to sell all Product produced at
the Facility exclusively to the Buyer. The Buyer covenants and agrees not to
purchase trade or process any other carbon product produced from tyres or scrap
rubber, other than Sellers, during the term of this Agreement, without the
written consent of Seller whose consent shall not be unreasonably withheld In
the event of the Buyer purchasing a third party's carbon product, with the
Sellers consent, the price paid by the Buyer shall always be lower than the
price detailed In this agreement.

 

j. CONDITIONS PRECEDENT: The Seller shall have an operational Facility In
commercial operation within three (3) years of the date of this Agreement. The
Seller shall notify the Buyer ninety (90) days in writing before the initial
Delivery of Product.




1

 

k. TERMINATION: Buyer may terminate the agreement if Seller is unable to produce
the Product for a period of forty five (45) consecutive days after the initial
Delivery of Product. Seller may term1nate agreement if Buyer is unable to take
delivery of Product for a period of ten (10) consecutive days.

 

l. INSURANCE: Seller will maintain the required site Insurance consistent with
its operating requirements. Buyer is responsible for Insurance upon Delivery as
described in this agreement.

 

m. ASSIGNMENT: Seller shall have the right to assign the Agreement in whole or
In part to affiliates, financing partners and lenders as required without the
consent of the buyer. The Seller shall not assign the Agreement to any direct
competitor of the Buyers. Each assignee must accept the terms and conditions of
this Agreement in its entirety

 

m. DISPUTE RESOLUTION: Dispute resolution by arbitration

 

n. CONFIDENTIALITY: The Parties agree to maintain Information related to the
Agreement confidential

 

o. ANNOUNCEMENTS: The Parties agree to make no announcements or press releases
without the written consent of the other Party

 

p. BOOKS & RECORDS: Seller will maintain books and records related to this
Agreement

 

q. ADDITIONAL PRODUCTION: In the event of the Seller establishing more
Facilities, the Seller shall give Buyer first option on the additional Product,
on terms to be agreed.

 

r. APPLICABLE LAW: This Agreement shall be construed and enforced under the laws
of England and Wales.

 

s. REPRESENTATIVES:

 

SELLER: BUYER: Harmonic Energy Inc Carbon Black Sales (see preamble for address)
(see preamble for address) Contact: Mr. Jamie Mann Contact: Mr. Allen King Tel:
+44 2076177300 Tel: +1 8177106144

 

HARMONIC ENERGY INC CARBON BLACK SALES By: /s/ Hiroyasu Tanaka By: /s/Allen King
Name: Hiroyasu Tanaka Name: Allan King Title: Vice President Title: President
Date: Feb 19/2013 Date: Feb 4/2013

 



2

 

